     Case 2:18-cv-02080-MCE-AC Document 34 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JR SOLORZANO,                                     No. 2:18-cv-02080 MCE AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    HERITAGE ONE DOOR AND
      CARPENTRY, LLC,
15
                         Defendants.
16

17
            Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a
18
     United States Magistrate Judge pursuant to Local Rule 302(c)(21).
19
            On July 13, 2020, the magistrate judge filed findings and recommendations herein which
20
     were served on the parties and which contained notice to that any objections to the findings and
21
     recommendations were to be filed within twenty-one days. ECF No. 33. Neither party has filed
22
     objections to the findings and recommendations.
23
            Although it appears from the file that plaintiff’s copy of the findings and
24
     recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
25
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
26
     of documents at the record address of the party is fully effective.
27
            The Court has reviewed the file and finds the findings and recommendations to be
28
                                                        1
     Case 2:18-cv-02080-MCE-AC Document 34 Filed 08/18/20 Page 2 of 2

 1   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 2   ORDERED that:
 3              1. The findings and recommendations filed July 13, 2020, (ECF No. 33) are ADOPTED
 4   in full;
 5              2. This action is DISMISSED, without prejudice, for lack of prosecution and for failure to
 6   comply with the court’s order, see Fed. R. Civ. P. 41(b); Local Rule 110; and
 7              3. The Clerk of the Court is directed to close this case.
 8              IT IS SO ORDERED.
 9   Dated: August 17, 2020
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           2
